                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              TYLER DIVISION

ROBERT MILLER, #866293,                    §
                                           §
      Plaintiff,                           §
                                           §      Case No. 6:19-cv-270-JDK-KNM
v.                                         §
                                           §
BRIAN COLLIER, ET AL.,                     §
                                           §
      Defendants.                          §

          ORDER ADOPTING REPORT AND RECOMMENDATION
              OF UNITED STATES MAGISTRATE JUDGE

      Plaintiff Robert Miller is an inmate at the Skyview Unit of the Texas

Department of Criminal Justice (TDCJ). Miller filed this pro se civil rights lawsuit

pursuant to 42 U.S.C. § 1983 alleging purported violations of his constitutional rights.

Miller also seeks to proceed in forma pauperis.

      This case was referred to United States Magistrate Judge K. Nicole Mitchell

pursuant to 28 U.S.C. § 636. On June 26, 2019, the Magistrate Judge issued a Report

and Recommendation (Docket No. 7) recommending denial of Plaintiff’s motion to

proceed in forma pauperis and dismissal of this action with prejudice for purposes of

in forma pauperis proceedings pursuant to 28 U.S.C. § 1915(g). The Clerk of Court

sent a copy of this Report to Plaintiff at his address and a return receipt indicates

Plaintiff received the Report on July 3, 2019. (Docket No. 9).

      This Court reviews the findings and conclusions of the Magistrate Judge de

novo only if a party objects within fourteen days of service of the Report and

Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court
examines the entire record and makes an independent assessment under the law.

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

file objections from ten to fourteen days). Here, Plaintiff did not file objections in the

prescribed period. The Court therefore reviews the Magistrate Judge’s findings for

clear error or abuse of discretion and reviews her legal conclusions to determine

whether they are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221

(5th Cir. 1989), cert. denied, 492 U.S. 918 (1989) (holding that, if no objections to a

Magistrate Judge’s Report are filed, the standard of review is “clearly erroneous,

abuse of discretion and contrary to law”).

      Having reviewed the Magistrate Judge’s Report and Recommendation, the

Court finds no clear error or abuse of discretion and no conclusions contrary to law.

The Court therefore adopts the Report and Recommendation of the United States

Magistrate Judge (Docket No. 7) as the findings of this Court.

      Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report

(Docket No. 7) be ADOPTED, that Plaintiff’s motion to proceed in forma pauperis

(Docket No. 6) be DENIED, and that the above-styled civil action be DISMISSED

WITH PREJUDICE for purposes of in forma pauperis proceedings pursuant to 28

U.S.C. § 1915(g)—but without prejudice as to the refiling without seeking in forma

pauperis status.

       So ORDERED and SIGNED this 20th day of August, 2019.



                                             ___________________________________
                                             JEREMY D. KERNODLE
                                             UNITED STATES DISTRICT JUDGE
